NUMBER 13-15-00-352-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


   IN RE MING CHU CHANG, KEN MOK, AND JORGE GONZALEZ III


                      On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Rodriguez, Garza, and Longoria
                            Per Curiam Order

       Relators, Ming Chu Chang, Ken Mok, and Jorge Gonzalez III, filed a petition for

writ of mandamus and motion for emergency temporary relief in the above cause on July

30, 2015. Through this original proceeding, relators seek to compel the trial court to

vacate a July 7, 2015 discovery order requiring relators to produce their income tax

returns.

       The Court, having examined and fully considered the motion for emergency

temporary relief, is of the opinion that said motion should be granted. The motion for

emergency temporary relief is hereby GRANTED, and that portion of the trial court’s July
7, 2015 discovery order which requires the production of income tax returns is ordered

STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, James R. Williams, or any others

whose interest would be directly affected by the relief sought, including but not limited to

American First National Bank or George West 59 Investments, Inc., file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
31st day of July, 2015.




                                                  2